 Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 1 of 11 PageID #: 91


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

SECURE DATA TECHNOLOGIES, INC.                    )
                                                  )
             Plaintiff,                           )
                                                  )
       vs.                                        )   Case No: 4:20CV1228 HEA
                                                  )
JAMIE GUILFORD, et al.,                           )
                                                  )
             Defendants.                          )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion to Set Aside Default,

[Doc. No. 11]. Plaintiff opposes the Motion, which has been fully briefed. For the

reasons set forth below, the Motion is granted.

                                   Background

      On September 10, 2020, Plaintiff filed its Complaint alleging claims for

Breach of Contract, Tortious Interference with Plaintiff's Contracts and/or Business

Expectancies, Unjust Enrichment, Misappropriation of Trade Secrets in Violation

of the Illinois Uniform Trade Secrets Act (“ITSA”), 765 ILCS 1065/1, et seq.,

Violations of Stored Wire and Electronic Communications Act ("SECA"), 18

U.S.C. § 2701, et seq., Violations of Computer Fraud and Abuse Act ("CFAA"), 18

U.S.C. § 1030, et seq., Violation of the Missouri Statute Against Tampering with

Computer Data and Equipment, RSMo. § 537.525, and the Missouri Statute
 Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 2 of 11 PageID #: 92


Against Tampering with Computer Equipment, RSMo. § 569.097. Defendants

were served with summons and a copy of the Complaint on September 17, 2020.

      On October 20, 2020, Plaintiff agreed to and filed a stipulation for an

extension of time for Defendants to answer or otherwise respond to the Complaint

by October 28, 2020. By October 28, Defendants had not filed a responsive

pleading. On October 29, 2020, Defendants moved for entry of Clerk’s Default

against Defendants. Clerk’s Default was entered on November 6, 2020.

      On November 13, 2020 new counsel entered on behalf of Defendants. On

November 18, Defendants filed the instant Motion to Set Aside Default, which is

verified by the affidavit of Defendant Jamie Guilford (hereinafter, “Ms. Guilford”).

Defendants state that they initially hired as counsel and paid a fee to S. Cody

Reinberg of HKM Employment Attorneys, LLP (“HKM”). According to

Defendants, there was no written representation agreement with HKM or Reinberg

to show the scope of the representation. Attorney Reinberg tried to initiate

settlement discussions with Plaintiff but did not get a settlement demand from

Plaintiff’s counsel. It was at this point that the parties agreed to extend the time for

Defendants to file a responsive pleading to October 28, to allow for settlement

discussions. No settlement was reached.

      Although Ms. Guilford knew that HKM had not committed to defend the

lawsuit, she assumed that because Attorney Reinberg had obtained an extension of

time to file a responsive pleading, that he would also file Defendants’ answer or


                                          -2-
 Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 3 of 11 PageID #: 93


other responsive pleadings. Neither Reinberg nor any other HKM attorney filed a

responsive pleading. When Defendants realized that no answer had been filed, Ms.

Guilford contacted HKM to inquire as to why. Attorney Reinberg replied that he

did not file an answer because HKM was not defending Defendants in the

litigation. Defendants assert that the scope of representation to be provided by

HKM was seriously unclear. Once Defendants learned that HKM was not

representing them further, Defendants obtained their present counsel.

                                     Discussion

      Defendants now move the Court to set aside the Clerk's Default entered in

favor of Plaintiff and against Defendants pursuant to Fed. R. Civ. P. 55(c). Rule

55(c) provides “[t]he court may set aside an entry of default for good cause.” A

ruling on a motion to set aside a default judgment is committed to the sound

discretion of the district court. Stephenson v. El–Batrawi, 524 F.3d 907, 912 (8th

Cir. 2008). When examining whether good cause exists, the district court should

weigh “whether the conduct of the defaulting party was blameworthy or culpable,

whether the defaulting party has a meritorious defense, and whether the other party

would be prejudiced if the default were excused.” Stephenson, 524 F.3d at 912

(quoting Johnson v. Dayton Elec. Manuf. Co., 140 F.3d 781, 783–84 (8th

Cir.1998)). The Court is mindful of the strong policy underlying the Federal Rules

of Civil Procedure favoring decisions on the merits rather than resolution of cases




                                        -3-
 Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 4 of 11 PageID #: 94


through default judgment. See United States on behalf of Time Equip. Rental &

Sales, Inc. v. Harre, 983 F.2d 128, 130 (8th Cir.1993).

      Defendants state that they did not intend to delay the resolution of this

matter or intentionally avoid or evade their responsibilities in this litigation.

Defendants further assert that they have meritorious defenses to each of Plaintiff’s

Counts in the Complaint.

      (1) Whether Defaulting Party Was Blameworthy or Culpable

      Under the “good cause” standard, the Court must first examine the

culpability of the defaulting party. Stephenson, 524 F.3d at 912. The Eighth Circuit

recognizes a distinction between “contumacious or intentional delay or disregard

for deadlines and procedural rules, and a ‘marginal failure’ to meet pleading or

other deadlines.” Johnson, 140 F.3d at 784. While the Eighth Circuit “rarely, if

ever excuse[s] the former,” it “has often granted Rule 55(c) and Rule 60(b) relief

for marginal failures when there were meritorious defenses and an absence of

prejudice.” Id.

      According to Ms. Guilford's affidavit, Defendants’ failure to file an answer

“was the result of an unfortunate misunderstanding on the part of Defendants as to

the scope of the representation to be provided by the HKM firm.” Ms. Guilford

states that there was “a serious lack of clarity” as to the scope of representation

HKM was to provide. She further avers that the failure to file an answer was not

intentional or meant to delay these proceedings.


                                          -4-
 Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 5 of 11 PageID #: 95


      Plaintiff argues that Defendants’ failure to timely answer the Complaint was

blameworthy and culpable. Plaintiff contends that Ms. Guilford’s affidavit is “self-

serving” and insufficient to address the question of good cause because therein,

Ms. Guilford “seeks to verify claims as to [her] attorney’s behavior of which [she]

cannot claim first-hand knowledge.” It is unclear to what claims Plaintiff is

referring, as the only second-hand knowledge statement regarding an attorney’s

behavior that the Court can identify in the affidavit pertains to attempted settlement

discussions between Attorney Reinberg and Plaintiff’s counsel, and this statement

is inconsequential to the instant Motion.

      Plaintiff also disputes Ms. Guilford’s claim that she did not understand that

Attorney Reinberg would not file an answer in this case, on the basis that Ms.

Guilford also averred that she “knew the HKM firm had not committed to defend

the lawsuit.” Additionally, Plaintiff complains that there is nothing in the record to

suggest that the scope of HKM’s representation was unclear or that Ms. Guilford’s

confusion was justified. These arguments are unavailing. Guilford clearly averred

that “[t]here was no written agreement of representation” and that she wrongly

reasoned that because Attorney Reinberg filed for the extension of time to file an

answer, he would also file an answer. Ms. Guilford’s confusion is not incredible.

      This case is also distinguishable from Hall v. T.J. Cinnamon's, Inc., 121 F.3d

434 (8th Cir. 1997), upon which Plaintiff relies. In Hall, the defendant not only did

not answer the complaint, it also sent a letter to the district court before the default


                                          -5-
 Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 6 of 11 PageID #: 96


judgment hearing stating it would not retain local counsel due to poor financial

status, failed to appear at the hearing, and failed to enter an appearance. Id. at 435.

However, after the district court entered default judgment against it, the defendant

retained local counsel and appealed default judgment. Id. The facts of the instant

case are not analogous. Defendants have not ignored this litigation or

misrepresented that they would not defend against it. Defendants have established

that their failure to file an answer by the October 28 deadline was not the result of

contumacious or intentional delay or disregard for deadlines and procedural rules.

This factor weighs heavily in favor of setting aside the Clerk’s Default.

      (2) The Danger of Prejudice to the Non–Moving Party

      As the Eighth Circuit has repeatedly cautioned, “prejudice may not be found

from delay alone or from the fact that the defaulting party will be permitted to

defend on the merits.” Johnson, 140 F.3d at 785. The prejudice must be more

concrete, for example, loss of evidence, increased difficulties in discovery, or

greater opportunities for fraud and collusion. Id. Here, the record does not reveal

that Plaintiff would incur any of these difficulties if the clerk's entry of default

were set aside. Nor does Plaintiff claim any prejudice in its briefing. The prejudice

factor weighs in favor of setting aside the Clerk’s Default.

      (3) Meritorious Defense

      “Whether a meritorious defense exists is determined by examining whether

the proffered evidence would permit a finding for the defaulting party.”


                                          -6-
    Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 7 of 11 PageID #: 97


Stephenson, 524 F.3d at 914 (internal quotations omitted). “The underlying

concern is ... whether there is some possibility that the outcome ... after a full trial

will be contrary to the result achieved by the default.” Id. (quoting CHARLES ALAN

WRIGHT, ARTHUR R. MILLER & MARY K. KANE, FEDERAL PRACTICE AND

PROCEDURE § 2697 (2d ed. 1983)). The Court need only to determine whether the

proffered evidence would permit a finding for defendant. See Johnson, 140 F.3d at

785.

        Defendants’ proffered defenses each include one or more of the following

arguments: that the non-compete agreement is unenforceable for overbreadth, as

the restriction on selling to or soliciting business is not limited geographically 1;

that Tacony Company (“Tacony,” the client of Plaintiff’s whose business was

allegedly lured away by Defendants,) sought Defendants out, rather than

Defendants soliciting Tacony; that Ms. Guilford was given administrative access to

Plaintiff’s system and that her access was authorized; and, that Ms. Guilford denies

she removed information or altered Plaintiff’s computer in any fashion.

        As to Count I – Breach of Contract, Defendants’ assertion that the employee

non-compete agreement is unenforceable for overbreadth is meritorious. As cited

by Defendants, in Whelan Sec. Co. v. Kennebrew, 379 S.W.3d 835, 841-42 (Mo.

banc 2012), the Missouri Supreme Court stated that a non-compete agreement is


1
 Contrary to Defendants’ assertion that the agreement is not limited temporally, the non-compete agreement (as
attached to the Complaint) appears to include a temporal limit of one year.


                                                      -7-
 Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 8 of 11 PageID #: 98


enforceable if it is demonstratively reasonable, that is, “if it is no more restrictive

than is necessary to protect the legitimate interests of the employer.” Id. at 841.

Whelan further provides that the reasonability of a customer non-solicitation clause

is based on myriad factors, including but not limited to: the quality, frequency, and

duration of an employee's exposure to an employer's customers, the amount and

location of the employer's customers, and the former employee's position with the

employer. Id. at 842. Given that determining the enforceability of non-compete

agreements requires a highly case-specific, balance-of-interests analysis in which a

major consideration is geographic limitations, the Court finds that Defendants have

put forth a meritorious defense to Count I.

      As to Count II – Tortious Interference with Plaintiff's Contracts and/or

Business Expectancies, Count III – Unjust Enrichment, and Count IV – Violation

of the Illinois Trade Secrets Act, Defendants argue that because Tacony sought

them out, Defendants are not liable for the wrongs alleged. For Counts II and III,

Plaintiffs contend that Defendants are liable because of Ms. Guilford’s breach of

the non-compete agreement. Given that the Court found, with respect to Count I,

that Defendant set forth a meritorious defense regarding the enforceability of the

employment agreement, it follows that the same defense would cover Count II,

particularly as to the first required element of a Tortious Interference with

Plaintiff's Contracts and/or Business Expectancies claim: that a contract or valid

business expectance exists. Ozark, Inc. v. Copeland, 198 S.W.3d 604, 614 (Mo.


                                          -8-
 Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 9 of 11 PageID #: 99


banc 2006) (listing the elements of a claim for tortious interference with a contract

or business expectancy). Similarly, the unenforceable contract defense can apply to

Count III.

      As for Count IV – Misappropriation of Trade Secrets in Violation of the

Illinois Uniform Trade Secrets Act (“ITSA”), Plaintiff’s Complaint alleges that

Guilford retrieved from Plaintiff’s proprietary software system customer

information including customer lists, bids, service history, and sales quotations. In

addition to asserting that Tacony sought out Defendants, Ms. Guilford also avers

that she did not remove any trade secrets from Plaintiff, as is alleged by Plaintiff in

support of their ITSA claim. Although Plaintiff argues that Ms. Guilford’s affidavit

lacks sufficient facts to establish a meritorious defense, at this point in the

litigation, it would be premature for the Court to conclude that Ms. Guilford’s

sworn statement is false; thus, it represents a meritorious defense.

      As to Count V – Violations of Stored Wire and Electronic Communications

Act (“SECA”), Count VI – Violations of Computer Fraud and Abuse Act

(“CFAA”), and Count VII – Violation of the Missouri Statute Against Tampering

with Computer Data and Equipment, RSMo. § 537.525, and the Missouri Statute

Against Tampering with Computer Equipment, RSMo. § 569.097, Defendants

argue that Ms. Guilford was given administrative access to Plaintiff’s system by

Plaintiff, and therefore her access to the system email was authorized. Defendants

also argue that the statutes underlying Counts V, VI, and VII each require that a


                                          -9-
Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 10 of 11 PageID #: 100


defendant “removed information and/or altered the computer in some fashion.”

Indeed, just as with Count IV, at this point in the litigation, the Court cannot

conclude that Ms. Guilford’s sworn statement that she did not remove information

from or alter Plaintiff’s computer is false; thus, it represents a meritorious defense.

      The Court finds that Defendants have offered legal arguments that are

sufficient at this early stage in the litigation to allow the Court to find that the

asserted defenses are potentially viable. There exists some chance that the outcome

of this action, after full consideration, would be contrary to the result achieved by a

default. The existence of meritorious defenses to each Count of the Complaint

weighs in favor of defendant in setting aside the Clerk’s Default.

                                      Conclusion

      Pursuant to Federal Rule of Civil Procedure 55(c), the Court concludes that

the Clerk's entry of Default should be set aside for good cause for the reasons

discussed above. At this extremely early stage of the litigation and in the face of a

very minor delay caused by Defendant’s seemingly genuine misunderstanding with

prior counsel, the first two factors of the Rule 55(c) analysis weigh heavily in favor

of setting aside the Clerk’s Default, as does sound policy favoring resolution of

cases on the merits. The Court will therefore grant the Defendants’ Motion to Set

Aside the Clerk's entry of Default.

      Accordingly,




                                          - 10 -
Case: 4:20-cv-01228-HEA Doc. #: 15 Filed: 02/03/21 Page: 11 of 11 PageID #: 101


      IT IS HEREBY ORDERED that Defendants’ Motion to Set Aside Default,

[Doc. No. 11], is GRANTED.

      IT IS FURTHER ORDERED that the Entry of Default by the Clerk dated

November 6, 2020, [Doc. No. 9.] is VACATED.

      IT IS FURTHER ORDERED that Defendants shall file their responses to

Plaintiff's Complaint within 14 days of the date of this Order.

      IT IS FURTHER ORDERED that Plaintiff’s pending Motion for

Extension of Time, [Doc. No. 5], is DENIED as moot.

      Dated this 3rd day of February, 2021.




                                          __________________________________
                                           HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE




                                        - 11 -
